Citation Nr: 0619915	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  03-37 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1969 to July 
1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2002 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   


FINDINGS OF FACT

1.  The veteran's claimed in-service stressors have been 
corroborated by service records.

2.  The veteran has a medical diagnosis of post-traumatic 
stress disorder based on his in-service stressors.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that each of the four content 
requirements of a duty to assist notice has been fully 
satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Letters from the RO dated in December 2001 and February 2005 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, the letters told the veteran to submit 
any additional evidence that he had in his possession.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran's initial VCAA letter was provided prior to the 
adjudication of his claim.  Although the record reflects that 
the RO has not provided notice with respect to the initial-
disability-rating and effective-date elements of the claim, 
See Dingess v. Nicholson, 19 Vet. App. 473 (2006), those 
matters are not currently before the Board and the RO will 
have the opportunity to provide the required notice before 
deciding those matters.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical/personnel records and his post 
service treatment records have been obtained.  In November 
2005, the veteran had a hearing before the undersigned acting 
Veterans Law Judge.  The Board does not know of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

During the hearing held in November 2005, the veteran 
testified that shortly after he arrived in Vietnam, his unit 
started taking incoming fire.  He reportedly went to a 
bunker, but the bunker collapsed on top of him.  He also 
reported other stressors such as removing enemy bodies from 
the wire fence surrounding the fire base and another incident 
in which fellow soldiers were wounded.  The veteran also 
reported that he sought treatment in 1995 and was diagnosed 
with PTSD.   He reported that he had since been diagnosed 
with PTSD on many occasions and was continuing to receive 
treatment for the disorder from the VA.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor; and credible evidence that 
the claimed in-service stressor actually occurred.  See 38 
C.F.R. § 3.304(f).  If the diagnosis of a mental disorder 
does not conform with DSM-IV or is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a).

Regarding the requirement under 38 C.F.R. § 3.304(f) that 
there be medical evidence establishing a diagnosis of post-
traumatic stress disorder, the Board notes that the veteran 
has been given a diagnosis of post-traumatic stress disorder 
by VA health care providers on many occasions.  For example, 
numerous individual and group therapy treatment records dated 
from 2000 and later contain diagnoses of PTSD.   

Regarding the issue of whether there is credible evidence 
that the veteran's claimed stressors actually occurred, the 
Board notes that the veteran described his claimed stressors 
as including being in a bunker which collapsed.  The Board 
also notes that the veteran's record of assignments reflects 
that his principal duty at that time was combat construction 
specialist.  The veteran's service medical records include an 
entry dated in November 1970 which shows that the veteran was 
treated for blood spots in his eyes after he was injured when 
a bunker fell in on him.  The Board notes that this is 
consistent with the veteran's claimed stressor of having been 
involved in the incident described in his testimony.  Thus, 
the occurrence of a stressor is adequately established.  

Finally, the Board notes that a medical statement dated in 
December 2005 from a VA psychiatrist reflects that the 
psychiatrist has given an opinion demonstrating a nexus 
between the current PTSD and the stressors in service.  The 
psychiatrist stated that:

More likely that not, his chronic symptoms of PTSD 
originated subsequent to a life threatening event 
which reportedly occurred on November 25, 1970, 
when the veteran's duty station, "Fire base 
Nancy," came under attack by hostile forces.  The 
veteran reportedly was trapped for some period of 
time in a collapsed bunker and was apparently 
unconscious when he was rescued from said bunker.

In summary, the evidence shows that the veteran's claimed in-
service stressors have been corroborated by service records, 
and he also has a medical diagnosis of post-traumatic stress 
disorder based on those stressors.  Accordingly, the Board 
concludes that the requirements for service connection for 
PTSD have been met and the appeal is granted.


ORDER

Service connection for post-traumatic stress disorder is 
granted.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


